UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7828



ANTHONY S. COLEMAN,

                                            Plaintiff - Appellant,

          versus


ARAMARK, Employ Food and Food Service Workers
for Henrico County Jail,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-01-1378-AM)


Submitted:   February 26, 2002            Decided:   March 11, 2002


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony S. Coleman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Anthony Coleman, an inmate at the Henrico County, Virginia,

Jail, appeals the district court’s order denying relief on his 42

U.S.C.A. § 1983 (West Supp. 2001) complaint under 28 U.S.C.A. §

1915A (West Supp. 2001).   Coleman alleged in his complaint that he

occasionally received incomplete meals or meals that contained

items that were not on his medically prescribed soft diet.       We

assume without deciding that ARAMARK acted under color of state law

for purposes of § 1983 by performing the traditional governmental

function of providing food service at the Jail.         See West v.

Atkins, 487 U.S. 42, 54-56 (1988).     However, our review of the

record discloses that Coleman alleged no significant injury as a

result of receiving incomplete or incorrect meals.     See Strickler

v. Waters, 989 F.2d 1375, 1380-81 (4th Cir. 1993).     We therefore

agree with the district court that Coleman failed to state a claim

under § 1983 and find that this appeal is frivolous.    We dispense

with oral argument and dismiss the appeal because the facts and

legal contentions are adequately presented in the materials before

us and argument would not aid the decisional process.




                                                           DISMISSED




                                 2